DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed on 09/23/19, are accepted.

Examiner’s Note - 35 USC § 112
The applicant’s amended claims of 10/06/21 have overcome the 112 rejections cited in the non-final rejection of 05/06/21.

Examiner’s Note - 35 USC § 101
For reasons discussed in the previous action, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the below limitation was not found, taught, or disclosed by the prior art. Independent claims 11 and 20 recite a similar limitation. All other limitations depend on independent claims 1, 11, and 20.
construct a whitening filter having a whitening filter Fourier transform, the whitening filter Fourier transform of the whitening filter inversely proportional to a magnitude of an input signal Fourier transform of the input signal, wherein the whitening filter Fourier Transform is within the whitening frequency band
As discussed in the previous action, in the applicant’s arguments of 01/27/21, the applicant argued: 

    PNG
    media_image1.png
    565
    729
    media_image1.png
    Greyscale

The examiner was persuaded by this argument. Although the examiner cited art that was generally related to whitening filters and Fourier transforms, it does not teach the specifics of the amended claim limitation.
Furthermore, the applicant argued:

    PNG
    media_image2.png
    217
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    217
    729
    media_image3.png
    Greyscale

The examiner was similarly persuaded by this argument. Although the examiner cited art that was generally related to inversely proportional relationships for whitening filters, it does not teach the specifics of the amended claim limitation.
As stated above, the applicant’s response of 10/06/21 amended the claims in a manner that overcame the previous 112 rejection.
The claims are therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US Pat 9252745) discloses a whitening filter configuration method, program, and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        11/04/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862